Title: John Russell to Abigail Adams, 6 December 1798
From: Russell, John
To: Adams, Abigail


          
            Madam,
            Boston, Dec 6. 1798—
          
          The Letter which you so obligingly communicated, is this day published in the Commercial Gazette; and I have endeavoured to make its insertion accurate and perspicuous. The original is

enclosed according to your directions. You will, I hope, pardon me for the liberty I am about to take, in requesting the honor of your commands in future, upon any similar occasion. Well knowing my duty in this respect, and feeling every disposition to do it, you may be assured, that all possible precaution would be taken to prevent any knowledge of the quarter from which they come, being obtained through the medium of the printing office. I have the honor to be, with the greatest respect and consideration, Madam, your most obedient servant,
          
            John RussellEditor of the Commercial Gazette.
          
        